Citation Nr: 1827092	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a psychiatric disability is characterized as stated to reflect that (in accordance with the U.S. Court of Appeals for Veterans' Claims (CAVC) reasoning in Clemons v. Shinseki, 23 Vet. App. 1 (2009)) the scope of the claim includes any psychiatric disability, however diagnosed.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have an ischemic heart disease.

2.  The Veteran's skin disability was first manifested following, and is not shown to be etiologically related to, his service.





CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Service connection for jungle rot is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a January 2014 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded a VA examination to ascertain the existence of ischemic heart disease.  He was not afforded a VA examination to confirm the existence, and ascertain the etiology of, jungle rot.  As there is no evidence that he has "jungle rot" or that any skin disability may be etiologically related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that on the March 1974 service separation examination, his heart and vascular system and skin were normal on clinical evaluation. 

On June 1975 VA general medical examination, the skin and cardiovascular system were normal.

Private medical records show that in June 2006 the Veteran stated that he had a lot of sun exposure and requested that the examiner examine his trunk because he had been told he had moles.  Examination found numerous nevi, all very small.  The impression was multiple nevi, benign.  In March 2011, it was noted that he had broken out in a rash.  The impression was varicella zoster.  In September 2013, he stated that he developed a lesion in the left lower ankle area more than 20 years ago.  The impression was benign skin lesion.  

On January 2014 VA heart examination, the Veteran stated that his heart was not an issue.  He said he had never been treated for, or diagnosed with, a heart condition.  He denied having any symptoms related to a heart condition.  The diagnosis was that the Veteran did not have ischemic heart disease.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).


	Ischemic heart disease 

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e), and including ischemic heart disease) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C. § 1116.

There is no evidence that in service or at any time since his discharge from service the Veteran has any heart disease.  On January 2014 VA examination he acknowledged that he had never received treatment for a heart disability (and had never had any heart problems).  The examiner found that he did not have ischemic heart disease. 

 Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007)) chronic disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that the Veteran has had an ischemic heart disease at any time during the pendency of this claim.  Accordingly, he has not met the threshold requirement for substantiating a claim of service connection, and has not presented a valid claim of service connection for ischemic heart disease.  The appeal in this matter must be denied.

	Jungle rot 

The Veteran's STRs are silent for complaints or findings concerning a skin disorder.  No skin abnormalities were noted found on either his March 1971 service separation examination or on June 1995 VA examination.  The initial indication of any skin problems following service is in June 2006 (more than 32 years after the Veteran's discharge from service).  The record does not show a diagnosis (or finding suggesting) "jungle rot".  The diagnosis for a skin disability and whether or not a skin disability first documented decades after service may be related to service are medical questions, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and his own opinion is not competent (probative) evidence in the matter.  He has not provided any medical opinion or textual evidence indicating that his skin disorder may be related to service.  In the absence of any competent evidence that the Veteran has a skin disability that is, or may be, etiologically related to his service/an event therein, the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for ischemic heart disease or for jungle rot is denied.


REMAND

Service personnel records show that the Veteran's military occupational specialty (MOS) when he was stationed in Vietnam was baker.  He served with the 148th supply and service company, and was stationed in Vietnam from October 1971 to June 1972.  

At the February 2018 hearing, the Veteran and his wife testified that while he was in Vietnam he also was detailed to duties as a perimeter guard, and was subjected to rocket attacks.  Following the hearing, he submitted copies of letters he wrote to his wife from Vietnam.  One letter, dated in February 1972, mentions the suicide of another soldier (Ralph Walker).  Another, dated October 1971, refers to a typhoon that struck land near where he was stationed and left four inches of water in his bunker.  A third letter, dated in April 1972, notes that the enemy rockets struck the Da Nang area daily (with one landing about 50 yards away from him).  And a May 1972 letter notes that he had awakened from a bad nightmare.  

Private medical records show that in May 2008, the Veteran was noted to have a history that was positive for panic disorder and PTSD.  

On January 2014 VA psychiatric examination, the Veteran described several stressor event in service; generalized anxiety disorder and adjustment disorder with depressed mood were diagnosed.  The examiner opined that it was at least as likely as not that the Veteran's generalized anxiety disorder was incurred in service.  She noted that he reported stressors in service and that he developed anxiety following such events.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for development to verify the Veteran's alleged stressor events in service, to include contacting the Joint Services Records Research Center for verification of the suicide of serviceman Ralph Walker (apparently around February 1972)(and the Veteran's ties to such event, i.e., whether they were co-located); the mortar attacks in or near Da Nang around April 1972 (whether any were in the proximity of the Veteran); and whether a typhoon struck near the Veteran's unit (the 148th Supply and Service) in October 1971.  If further information is needed for verification of any of these events, the Veteran should be asked to provide it.

Thereafter, the AOJ should make findings for the record regarding each of the Veteran's alleged stressor events, indicating (regarding each) whether or not it is corroborated by credible supporting evidence.  If development in this matter cannot be completed, there must be an explanation for the record why that is so; the scope of the development for corroboration must be described.

2.  After the development sought above is completed, the AOJ should arrange for a VA psychiatric examination of the Veteran to ascertain the nature and likely etiology of any psychiatric disability he may have.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner of what stressor events (if any) are corroborated by credible supporting evidence, and whether the Veteran served in circumstances consistent with a fear or hostile military action/terrorist activity.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify by diagnosis each psychiatric disability found, specifically indicating whether or not the Veteran has a diagnosis of PTSD based on a stressor event in service found by the AOJ to be corroborated, or on a fear of hostile military or terrorist activity (if the AOJ finds the Veteran served in circumstances consistent with such fear).  If PTSD is not diagnosed, the examiner should indicate what symptoms needed for such a diagnosis are lacking.  

(b)  Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed (to include the diagnosed generalized anxiety disorder).  The examiner should specifically opine whether it is at least as likely as not (a 50 percent or higher probability) that any such diagnosis is related to an event in service.

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


